Title: From George Washington to Robert Dinwiddie, 17 September 1757
From: Washington, George
To: Dinwiddie, Robert

 

[Fort Loudoun, 17 September 1757]
To Governor DinwiddieHonble Sir,

A letter of the 22d ultimo from Captn Peachy, came to my hands the other day—contents as follows (here was inserted the letter.) I shou’d take it infinitely kind if your Honor would please to inform me, whether a report of this nature was ever made to you; and in that case, who was the author of it?
It is evident from a variety of circumstances, and especially from the change in your Honors conduct towards me, that some person as well inclined to detract, but better skilled in the art of detraction than the author of the above stupid scandal, has made free with my character. For I can not suppose, that malice so absurd, so bare-fac’d, so diametrically opposite to truth, to common policy; and in short, to every thing but villainy, as the above is, cou’d impress you with so ill an opinion of my honor and honesty!
If it be possible that Colonl Corbin (for my belief is staggered; not being conscious of having given the least cause to any one, much less to that Gentleman, to reflect so grossly;) I say, if it be possible, that Colo. Corbin cou’d descend so low as to be the propagator of this story; he must either be vastly ignorant in the state of affairs in this county at that time; or else he must suppose, that the whole body of Inhabitants had combined with me, in executing the deceitful fraud. Or why did they almost to a man, forsake their dwellings in the greatest terror and confusion? And, while one half of them sought shelter in paltry forts (of their own building) the other shou’d flee to the adjacent counties for refuge; numbers of them even to Carolina; from whence they have never returned.
These are facts well known; but not better known, than that these wretched people, while they lay pent up in forts, destitute of the common supports of life (having in their precipitate flight forgotten, or were unable rather, to secure any kind of necessaries) did dispatch messengers of their own (thinking I had not represented their miseries in the piteous manner they deserved) with addresses to your Honor and the Assembly, praying relief. And did I ever send any alarming account, without

also sending the original papers (or the copies) which gave rise to it?
That I have foibles, and perhaps many of them, I shall not deny; I shou’d esteem myself, as the world also wou’d, vain and empty, were I to arrogate perfection. Knowledge in military matters is to be acqu[i]red by practise and experience only: and if I have erred, great allowance should be made for my errors for want of it—unless those errors shou’d appear to be wilful: and then I conceive it wou’d be more generous to charge me with my faults, and let me stand or fall, according to evidence, than to stigmatize me behind my back.
It is uncertain in what light my Services may have appeared to your Honor—But this I know, and it is the highest consolation I am capable of feeling; that no man that ever was employed in a public capacity has endeavoured to discharge the trust reposed in him with greater honesty, and mor zeal for the country’s interest, than I have done: and if there is any person living, who can say with justice that I have offered any intentional wrong to the public, I will chearfully submit to the most ignominous punishment that an injured people ought to inflict! On the other hand; it is hard to have my character arraigned and my actions condemned, without a hearing.
I must therefore again beg, in more plain, and in very earnest terms, to know, if Colo. Corbin has taken the liberty of representing my character to your Honor, with such ungentlemanly freedom as the letter implies? Your condescension herein will be acknowledged a singular favour done. Your Honors’ most obedt Hble Servant,

G:W.
Fort Loudoun, Septem. 17th 1757.   

